Exhibit 10.(b)

 

 

AMENDMENT XXVI

 

Effective [June 1, 2006]

 

Amendment XXVI to the Automatic Reinsurance Agreement, effective April 1, 1984,
between ReliaStar Life Insurance Company (Reinsurer) and ReliaStar Life
Insurance Company of New York (Company).

 

It is hereby agreed that effective on and after [June 1, 2006] the Reinsurance
Agreement shall be amended as follows:

 

 

1.

Exhibit II, Part 6 of the Agreement is amended to include new rates for
TermSmart 10, 15, 20 & 30 year products issued with the following plan codes
[TSM10X, TSM15X, TSM20X, TSM30X].

 

Except as herein specified, all the terms and conditions of the Reinsurance
Agreement shall apply, and this Amendment is to be added to and made part of the
aforesaid Agreement.

 

In witness of the above, ReliaStar Life Insurance Company and ReliaStar Life
Insurance Company of New York have by their respective officers executed and
delivered this Amendment XXVI in duplicate on the dates indicated below, with an
Effective Date of [June 1, 2006]

 

RELIASTAR LIFE INSURANCE 

COMPANY

 

RELIASTAR LIFE INSURANCE 

COMPANY OF NEW YORK

By:

/s/         Richard Lau

 

By:

/s/         Richard Lau

 

Richard Lau

 

 

Richard Lau

Title:

Vice President & Actuary

 

Title:

Vice President & Actuary

 

 

 

 

 

Date:

7-10-06

 

Date:

7-10-06

Attest:

/s/          Mary Broesch

 

Attest:

/s/          Mary Broesch

 

Mary Broesch

 

 

Mary Broesch

Title:

Vice President & Actuary

 

Title:

Vice President & Actuary

 

 

 

 

 

Date:

July 10, 2006

 

Date:

7-10-06

 

 


--------------------------------------------------------------------------------



 

 

 

 

EXHIBIT II – PART 6

 

Reinsurance Rates – TermSmart

 

Effective November 1, 2005 through [May 30, 2006] the reinsurance premiums for
the TermSmart 10, 15, 20 and 30 year products with plan codes TSM109, TSM159,
TSM209, TSM309, are the following percentages of the 1975-1980 Select and
Ultimate Mortality Table, Age Nearest Birthday basis, attached to this Exhibit
II, Part 6. First year premiums are zero.

 

Super Preferred Non-tobacco

29.5%

Preferred Non-Tobacco

36%

Standard Non-Tobacco

51%

Preferred Tobacco

93%

Standard Tobacco

125%

 

 

Effective on and after [June 1, 2006] the reinsurance premiums for the TermSmart
10, 15, 20 and 30 year products with plan codes [TSM10X, TSM15X, TSM20X, TSM30X]
are the following percentages of the 1975-1980 Select and Ultimate Mortality
Table, Age Nearest Birthday basis, attached to this Exhibit II, Part 6. First
year premiums are zero.

 

 

Super Preferred Non-tobacco

29.5%

Preferred Non-Tobacco

36%

Select Non-Tobacco

46%

Standard Non-Tobacco

53%

Preferred Tobacco

93%

Standard Tobacco

125%

 

 

 

 

 